Title: To Thomas Jefferson from Robert Leslie, 1 April 1801
From: Leslie, Robert
To: Jefferson, Thomas



Sir
Philada April 1st 1801

your favour of Feby 8th was duly recieved, I hoped before this time, to have had the honour of thanking you in person, for you attention to me.as I intend visiting the City of Washington, agreable to your recommendation, before I settle, but have been detained here longer than I expected, in winding up the old consern, and have not yet finished, but wish to do it, before I leave the place, which I expect will be in a few days,
I should not take the liberty of troubleing you with this, but in consequence of a paragraph which appeard in the Aurora of yesterday, which I here inclose, in the postscript to my last, I mentioned that I had made myself acquainted with the machanical operation of  the Mint, but declined entering into perticulars, least it should be considered as offering my service to fill an office, at that time, not vacant. but if it is as stated in the inclosed, and Mr Rittenhouse is not yet actuly appointed; nor promised the office, I hope you will not think me too forward in offering myself as a candidate for the office of director of the Mint, haveing no doubt but if the Abilities of Mr R and myself, are fairly investigated, I shall be found at least as well qualifyed to conduct the business as him, as I am in posession of the whole of Mr Boltons method of Coining, which he communicated to me at his mint, near Birmingham, whare I spent a few weeks not long before I left England. Mr. Bolton also engaged, that if I should be appointed to that office in this Country, and not be able to get the necesary machinery made here, he would send me the whole, or any part of it, that I should write for, at a very moderate price, Mr Boltons method of coining is now acknoledged to be superiour to any in the world, and if you think it would be worth while to adopt it in America, it is now at your service togeather with the best endevers of your very obliged, and Humble Servent

Robert Leslie

